UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1665


HALIMA ABADURA BESHIR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 11, 2012              Decided:   January 8, 2013


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner.    Stuart F. Delery, Acting Assistant Attorney
General, Linda S. Wernery, Assistant Director, Kerry A. Monaco,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Halima     Abadura     Beshir,       a     native     and        citizen   of

Ethiopia,    petitions     for    review    of    an     order    of    the    Board    of

Immigration     Appeals    (“Board”)       dismissing      her    appeal       from    the

immigration     judge’s     decision       finding       Beshir       ineligible       for

adjustment of status as an alien who knowingly made a frivolous

application for asylum.           Based on our review of the record, we

conclude that the preponderance of the evidence supports the

agency’s     finding      that     Beshir        filed     a     frivolous        asylum

application.      See Matter of Y-L-, 24 I. & N. Dec. 151, 157

(B.I.A. 2007).       Accordingly, we deny the petition for review for

the reasons stated by the Board.              See In re Beshir, (B.I.A. Apr.

26, 2012).      We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented       in     the    materials

before   this    court    and    argument    would       not   aid     the    decisional

process.



                                                                       PETITION DENIED




                                        2